PER CURIAM:
Since this case was briefed to this Court, the Utah Court of Appeals rendered its decision in Kehl v. Schwendiman, 735 P.2d 413 (Utah App.1987). In both that case and this, the district court had reversed an administrative suspension of a driver’s license as not supported by a residuum of competent legal evidence. In both cases, the Department of Public Safety appealed, contending that the “residuum rule” should not apply to per se drivers’ license revocation hearings or, alternatively, that there was sufficient competent evidence introduced at the hearing to meet the requirement of the “residuum rule.”
The Kehl court affirmed the trial court’s ruling that the examiner’s order to suspend Kehl’s driver’s license was not supported by a residuum of legal evidence. The same is true in the case here under review. See also Harry v. Schwendiman, 740 P.2d 1344 (Utah App.1987); Williams v. Schwendiman, 740 P.2d 1354 (Utah App.1987).
The judgment is affirmed.